Citation Nr: 1102612	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected fusion of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a fracture of the T-11 
vertebra, for the period prior to April 30, 2010.  

3.  Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a fracture of the T-11 
vertebra from April 30, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 1986 to 
June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in part, granted service connection for the disabilities 
indicated above and assigned the indicated disability ratings 
effective from July 2006.  An August 2010 rating decision granted 
an increased disability rating of 20 percent for the Veteran's 
service-connected residuals of a fracture of the T-11 vertebra 
effective from April 2010.

The case was previously before the Board in April 2010, when it 
was remanded for examination of the veteran.  The requested 
development has been completed.  


FINDINGS OF FACT

1.  The Veteran's service-connected fusion of the cervical spine 
is not manifested by forward flexion being limited to 15 degrees 
or less, or ankylosis.    

2.  Prior to April 30, 2010 the Veteran's service-connected 
thoracolumbar spine disability was not manifested by ankylosis; 
forward flexion greater than 30 degrees but not greater than 60 
degrees; combined range of motion not greater than 120 degrees; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  On VA examination in April 2010, the Veteran's service-
connected thoracolumbar spine disability was manifested by 
flexion to only 60 degrees, but with no evidence of ankylosis or 
muscle spasm.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the service-connected fusion of the cervical spine have not 
been met during any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic 
Codes 5241 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for the service-connected residuals of a fracture of the T-11 
vertebra have not been met prior to April 30, 2010.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 
5235 (2010).

3.  The criteria for a disability rating in excess of 20 percent 
for the service-connected residuals of a fracture of the T-11 
vertebra have not been met during any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated January and February 2006, with respect to his claims for 
service connection.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and notification of the laws regarding degrees of 
disability and effective dates.  Additional notice was provided 
in a letter dated August 2007, which also substantially complied 
with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims were then readjudicated in the May 2008 
statement of the case (SOC).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for the disabilities at issue, 
disability ratings and effective dates were assigned, section 
5103(a) notice was no longer required.

VA has obtained service treatment records, VA treatment records, 
VA examination reports, assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present statements 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Medical Evidence

The Veteran retired from active service in June 2006.  He was 
accorded a VA Compensation and Pension examination prior to 
separation, in March 2006, as part of the VA Benefits Delivery at 
Discharge (BDD) program.  Accordingly, this examination serves as 
both evidence of medical disability during service as a service 
treatment record would, as well as the first VA Compensation and 
Pension examination provided for the Veteran in conjunction with 
claims for service connection.  

In March 2006 a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner noted that the Veteran had a 
fall injury during service in 1989 which resulted in a fracture 
of the T-11 vertebra.  He was treated surgically with the 
placement of a Harrington rod.  He reported intermittent 
complaints of mid and low back pain with changes in weather and 
certain activities such as prolonged standing or sitting.  He 
also reported a decreased range of motion, especially with 
forward bending.  The examiner also noted that during service, in 
July 2005, the Veteran required fusion of the cervical spine from 
C5 to C7 to surgically treat herniated intervertebral discs.  The 
Veteran reported occasional neck pain which radiated into the 
shoulder and some limitation of motion of the cervical spine, 
neck.  He denied being bedridden because of his symptoms of 
spinal pain and reported occasional use of muscle relaxants to 
treat his symptoms of pain.  Physical examination revealed the 
Veteran's surgical scars on the neck and thoracolumbar spine 
areas.  There was no tenderness of either the cervical spine or 
thoracolumbar spine.  Range of motion testing of the cervical 
spine revealed:  forward flexion to 30 degrees; lateral flexion 
to 30 degrees, bilaterally; and, rotation to 45 degrees, 
bilaterally. Range of motion testing of the thoracolumbar spine 
revealed:  forward flexion to 70 degrees; extension to 25 
degrees; lateral flexion to 15 degrees, bilaterally; and, 
rotation to 35 degrees, bilaterally.  The Veteran reported a 
tight sensation during all movement, but he denied having pain.  
There was no evidence of weakened movement, or additional loss of 
motion with repeated movement.  X-ray examination of the cervical 
spine confirmed surgical fusion of the C5, c6, and C7 vertebrae 
along with some arthritic changes.  X-ray examination of the 
thoracolumbar spine revealed "status post laminectomy of the 
thoracolumbar spine region with placement of the Harrington rod.  
Minimal compression deformity of T 12 noted."  

A June 2008 VA treatment record reveals that the Veteran was seen 
as a new patient to establish medical care.  He reported symptoms 
of "on and off neck spasms and on and off pains get worse when 
has no support to the neck."  He did report exercising 
regularly.  His history of cervical and thoracic spine surgery 
was noted.  On neurologic evaluation he denied having 
paresthesias, numbness, or weakness, and testing revealed normal 
strength, "5/5," in all extremities.  No tenderness of the 
cervical or thoracolumbar spine was found to be present, nor was 
there any objective notation of any muscle spasm of either the 
cervical or lumbar spine.  

In September 2008, another VA Compensation and Pension 
examination of the Veteran's spine was conducted.  The examiner 
noted the Veteran's in-service history of cervical and thoracic 
spine surgery.  The Veteran reported complaints of a "constant 
muscle spasm at the base of his neck, and in the upper thoracic 
area between his shoulder blades."  He reported no 
incapacitating episodes and no periods of flare-ups, but did 
indicate occasional numbness in his right arm and hand along with 
weakness in his right arm.  Tenderness was noted in the 
"paraspinous musculature of the lumbar, thoracic, and cervical 
spine regions."  Range of motion testing of the cervical spine 
revealed:  forward flexion to 35 degrees; extension to 25 
degrees; lateral flexion to 15 degrees, bilaterally; and, 
rotation to 45 degrees, bilaterally.  There was pain throughout 
all ranges of motion of the cervical spine.  There was no 
palpable spasm.  Range of motion testing of the thoracolumbar 
spine revealed:  forward flexion to 75 degrees; extension to 15 
degrees; left lateral flexion to 10 degrees; right lateral 
flexion to 25 degrees; and, rotation to 20 degrees, bilaterally.  
There was pain throughout all ranges of motion of the 
thoracolumbar spine.  Sensation and reflex testing were 
essentially normal.  The examiner indicated there was no 
additional limitation following repetitive use along with no 
flare-ups, incoordination, fatigue, weakness, or lack of 
endurance.  

A September 2008 VA treatment record reveals that he was seen for 
a consultation in relation to complaints of upper back pain.  He 
reported symptoms of intermittent sharp back pain between his 
shoulder blades, especially with prolonged sitting or standing 
which he relieved by lying down or sitting with a full back rest.  
He denied symptoms of numbness.  X-ray examination confirmed the 
surgical residuals of the Veteran's prior spinal surgeries.  
Range of motion testing was not conducted in degrees.  Rather 
range of motion of the cervical spine was noted to be 
"restricted 50 percent in extension and side bending."  Range 
of motion of the upper limbs was within normal limits.  Some 
atrophy of the thoracic paraspinal muscles was noted.  Manual 
strength testing of the upper extremities revealed normal 
results.  Sensory examination was normal but muscle stretch 
reflexes of the upper extremities were slightly decreased being 
"3/4."  The assessment was myofascial pain and mechanical pain 
from the Veteran's cervical and thoracic spine surgical 
procedures.  The Veteran was referred for consultation to 
ascertain if there was any spinal cord injury.

In January 2009, the VA spinal cord injury consultation was 
conducted.  The Veteran reported complaints of muscle spasms in 
the soft tissue between his shoulder blades along with occasional 
weakness of his right upper extremity and numbness of his right 
hand.  Examination revealed normal strength, tone, and sensation 
of all extremities with the exception of Hoffman's sign being 
positive bilaterally.  While the Veteran reported weakness of the 
right upper extremity and hand it was "not evident on manual 
muscle testing, and sensory exam is normal."  

In April 2010, the most recent VA Compensation and Pension 
examination of the Veteran's spine was conducted.  The examiner 
noted the Veteran's in-service history of cervical and thoracic 
spine surgery.  The Veteran reported complaints of right hand 
paresthesias with the initial injury during service and that this 
had subsequently subsided to become "barely noticeable."  The 
Veteran walked with a normal gait.  Physical examination of the 
cervical spine revealed no muscle spasm, but some area of 
palpable tenderness in the region of C5-6.  Range of motion 
testing of the cervical spine revealed:  forward flexion to 30 
degrees; extension to 20 degrees; lateral flexion to 20 degrees, 
bilaterally; and, rotation to 60 degrees, bilaterally.  Grip 
strength and sensation of the upper extremities was normal.  
Range of motion testing of the thoracolumbar spine revealed:  
forward flexion to 60 degrees; extension to 10 degrees; lateral 
flexion to 20 degrees, bilaterally; and, rotation to 20 degrees, 
bilaterally.  There was no pain noted in any range of motion 
tested.  The examiner indicated there was no additional 
limitation following repetitive motion, along with no pain, 
incoordination, fatigue, weakness, or lack of endurance.  The 
examiner also indicated that there was no "ankylosis of the 
spine present."  

III.  Disability Ratings

The veteran seeks entitlement to disability ratings for his 
service-connected cervical spine and thoracic spine disabilities 
in excess of those presently assigned.  Service connection for 
these disabilities was established in a July 2006 rating 
decision.  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The criteria for rating disabilities of the spine is found under 
a general rating formula for all disabilities, diseases, and 
injuries of the spine under Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease as 
follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2)

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of motion 
is normal for that individual will be accepted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (3).

Range of motion measurements are to be rounded off to the nearest 
five degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (4).  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments are 
to be separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) (2010).

Diagnostic Code 5243 is used to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  A 10 percent rating contemplates 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating contemplates incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating contemplates 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  

An incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
Note (1).  The medical evidence in the present case is 
substantial.  While the Veteran is not currently rated under 
Diagnostic Code 5243, the evidence does show that the cervical 
spine surgery was conducted to treat herniated discs.  However, 
the evidence does not show that the Veteran has ever had any 
incapacitating episodes that required bed rest prescribed by a 
physician and treatment by a physician.  Rather, despite the 
Veteran's claimed symptoms of back pain and limited motion, he 
does not indicate any interference with his employment.  As such, 
rating the Veteran's spine disabilities based on incapacitating 
episodes is not warranted.  

A.  Cervical Spine

The Veteran claims that he warrants a disability rating in excess 
of 20 percent for his service-connected cervical spine 
disability.  In his July 2008 substantive appeal, he asserted 
that he had muscle spasm, guarding of movement and "favorable 
ankylosis of the entire spine."  

The three VA Compensation and Pension examination reports reveal 
that the Veteran has forward flexion of the cervical spine to at 
least 30 degrees.  There is no evidence of record showing that 
the forward flexion of the cervical spine is limited to 15 
degrees or less.  All objective medical evidence of record also 
indicates that there is no muscle spasm and no ankylosis of the 
spine.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of the presently assigned 20 percent 
rating for service-connected fusion of the cervical spine; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, 
Diagnostic Codes 5241.


B.  Thoracolumbar Spine

The Veteran claims that he warrants a disability ratings in 
excess of those presently assigned for his service-connected 
thoracolumbar spine disability.  Again, in his July 2008 
substantive appeal, he asserted that he had muscle spasm, 
guarding of movement and "favorable ankylosis of the entire 
spine."  

The VA examinations conducted in 2006 and 2008 found that the 
thoracolumbar spine was not manifested by ankylosis; or forward 
flexion greater than 30 degrees but not greater than 60 degrees; 
or combined range of motion not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The evidence of record does not 
show that, for the period of time prior to April 30, 2010, the 
Veteran's thoracolumbar spine disability was manifested by ranges 
of motion limited enough to warrant a disability rating in excess 
of 10 percent nor is there any objective evidence of ankylosis or 
muscle spasm.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent rating for service-
connected residuals of a fracture of the T-11 vertebra, for the 
period prior to April 30, 2010; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5235. 

The VA examination conducted on April 30 2010 found that the 
Veteran had limitation of forward flexion to 60 degrees to 
warrant the assignment of a 20 percent rating.  However, there is 
no evidence that forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, nor is there any evidence of 
ankylosis.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent rating for service-
connected residuals of a fracture of the T-11 vertebra, for any 
period of time covered by this appeal; there is no doubt to be 
resolved; and an increased rating is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5235. 

C.  Other Considerations

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The evidence does not reveal that the Veteran has associated 
objective neurologic abnormalities related to his service-
connected spine disabilities warranting the assignment of a 
separate disability rating, or ratings pursuant to  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).  

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and limited motion.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected  spine disabilities.  Higher 
schedular evaluations under the assigned diagnostic codes are 
available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment of his service-connected spine disabilities and there 
is no evidence that these disabilities result in any interference 
with employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  None of the VA examinations of 
record indicate that the Veteran is unemployable due to his 
service-connected back disabilities.  Accordingly, consideration 
of TDIU pursuant to Rice is not warranted.  

The preponderance of the evidence is against the claims for 
disability ratings in excess of those presently assigned above; 
there is no doubt to be resolved; and increased ratings are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, 
Diagnostic Codes 5237, 5243.


ORDER

An initial disability rating in excess of 20 percent for service-
connected fusion of the cervical spine is denied.

An initial disability rating in excess of 10 percent for service-
connected residuals of a fracture of the T-11 vertebra, for the 
period prior to April 30, 2010, is denied.  

A disability rating in excess of 20 percent for service-connected 
residuals of a fracture of the T-11 vertebra is denied.  .





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


